Judgment, Supreme Court, Bronx County (Michael R. Sonberg, J.), rendered December 3, 2003, convicting defendant, after a jury trial, of grand larceny in the second degree, and sentencing her to a term of 1 to 3 years with restitution in the amount of $61,400, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility, including its evaluation of the reliability of the aged victim’s testimony (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence supports the conclusion that defendant, a home health care aide, took large sums of money from her client with larcenous intent, and not as a loan to be repaid. The fact that the jury acquitted defendant of certain charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). Concur—Friedman, J.P., Marlow, Williams, Buckley and McGuire, JJ.